IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-86,253-01


                   EX PARTE JEFFREY MICHAEL STANSEL, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 15-02-01697-CR(1) IN THE 359TH DISTRICT COURT
                         FROM MONTGOMERY COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

cocaine in an amount of more than four grams but less than two hundred grams, and was sentenced

to thirty years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary because after he entered his plea, the

evidence in his case was tested and found to weigh less than four grams.

        The parties have entered agreed findings of fact and conclusions of law, and the trial court
                                                                                                    2

has determined that Applicant’s decision to plead guilty in this case was not a voluntary and

intelligent choice. Applicant is entitled to relief. Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App.

2014).

         Relief is granted. The judgment in Cause No. 15-02-01697-CR in the 359th District Court

of Montgomery County is set aside, and Applicant is remanded to the custody of the Sheriff of

Montgomery County to answer the charges as set out in the indictment. The trial court shall issue

any necessary bench warrant within 10 days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 1, 2017
Do not publish